/~’)

: FILED

APR 02 2009
UNITED STATES DISTRICT CoURT C'grk, u.s. msm'cr a
FoR THE 1)1sTR1cT oF CQLUMBIA a"kruptcy courts
T]RA MISU,
Plaintiff,
v. Civil Action No.  

UNITED STATES OF AMERICA, et al.,

\/\J\J\J\/\é\J\/\/

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that a complaint filed by a
pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a
lawyer. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must
comply with the F ederal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

The complaint sets forth no factual allegations of any kind, and the Court cannot

nd

determine the basis of her claims. As drafted, the complaint fails to comply with Rule 8(a) and,

therefore, the pleading will be dismissed without prejudice.

An Order consistent with this Memorandum Opin` is issued separately.
  5 t /

'@nit€e{States District Judge

Date:  257 .7/0 0 j